Citation Nr: 0432124	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-09 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1966.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
St. Paul, Minnesota.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Service connection for bilateral hearing loss was granted by 
a rating decision dated in April 2002, and a noncompensable 
evaluation was assigned under the provisions of 38 C.F.R. 
§ 4.85 (2004), effective February 2001.  This rating decision 
was based on the most recent audiological evaluation of the 
veteran, conducted in February 2002.

During his September 2004 hearing before the Board, the 
veteran stated that his hearing had worsened since the 
February 2002 audiological evaluation.  In order to make a 
proper finding of the extent of the veteran's current hearing 
loss, the RO should schedule a new audiological evaluation 
for the veteran.  When a claimant asserts that his disability 
has increased in severity since the time of the last VA 
examination, a new examination of the veteran's disability is 
required.  See Snuffer v. Gober, 10 Vet. App. 400, 408 
(1997).  

Additionally, the February 2002 examination is adequate for 
appellate purposes as the veteran's medical records were not 
available for review.  As such, all available evidence was 
not considered.  Likewise, pertinent facts were neither 
identified nor evaluated and weighed.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the requirement for evaluation of the complete medical 
history of the veteran's condition operated to protect 
veterans against an adverse decision based on a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation.  Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).  In West v. Brown, 7 Vet.App. 70 (1994), the 
Court clearly indicated that the necessity of evaluation of 
the complete medical history applied not only to 
adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  The 
Board therefore concludes that an additional VA examination 
is needed to provide an accurate picture of the claimed 
disability at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 
(2004).

The case is hereby remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
is completed with respect to the issue 
of an initial compensable disability 
rating for bilateral hearing loss.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 
(2004).  In particular, the 
notification requirements and 
development procedures set forth at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 must be fully complied with and 
satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and government) 
where he has been treated for his 
service-connected hearing loss since 
February 2002.  Subsequently, and after 
securing the proper authorizations 
where necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the 
sources listed by the veteran which are 
not already on file.  

3.  The veteran should be accorded a VA 
audiological examination to determine 
the current level of disability of the 
veteran's service-connected hearing 
loss.  The report of examination should 
include a detailed account of all 
manifestations of hearing loss found to 
be present.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  The 
claims folder must be made available 
and reviewed by the examiner in 
conjunction with the examination.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examination, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran 
does not report for this examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO should re-adjudicate the 
claim for entitlement to an increased 
rating for service-connected bilateral 
hearing loss.  If the benefit on appeal 
remains denied, a supplemental 
statement of the case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




